  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
        v.                             )            2:18cr284-MHT
                                       )                 (WO)
REGINALD McCOY                         )

                            OPINION AND ORDER

    This       case   is    before     the       court    on    a    motion    to

continue filed by the government.                   For the reasons set

forth        below,   the    court     finds       that        the    trial   of

defendant       Reginald     McCoy,        now    set    March       13,    2019,

should be continued pursuant to 18 U.S.C. § 3161(h)(7)

to April 8, 2019.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is     limited     by   the   requirements            of    the   Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:

              “In any case in which a plea of not
              guilty is entered, the trial of a
              defendant charged in an information or
              indictment with the commission of an
              offense shall commence within seventy
              days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).         The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       18 U.S.C. § 3161(h)(7)(A).              In granting such a

continuance,         the   court     may     consider,      among   other

factors, whether the failure to grant the continuance

“would    be    likely     to ... result         in   a   miscarriage   of

justice,”      § 3161(h)(7)(B)(i),          or    “would    unreasonably

deny    the    defendant      or    the    Government      continuity   of

counsel.”      § 3161(h)(7)(B)(iv).

       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McCoy in a speedy trial.                     On

February 4, 2019, this court reset the trial date from

March    11    to    13,   2019.      The    government      requests    a

continuance         because   the    only    prosecutor     assigned    to

                                      2
this matter is unavailable for the March 13 trial date

due to his mandatory military duties as an Officer in

the U.S. Air Force Reserve on March 14 and 15.                           The

government represents that jury selection and the trial

will almost certainly take longer than one day, and

therefore     would      conflict    with       the   military      duties.

McCoy does not oppose the                motion to continue.             The

court   concludes     that    a     continuance        is    warranted    to

ensure continuity of counsel for the government.

                                         ***

      Accordingly, it is ORDERED as follows:

      (1) The government’s motion to continue (doc. no.

43) is granted.

      (2)   The   jury    selection       and    trial      for   defendant

Reginald McCoy, now set for March 13, 2019, are reset

for April 8, 2019, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank   M.    Johnson       Jr.     United      States      Courthouse

Complex, One Church Street, Montgomery, Alabama.

      DONE, this the 5th day of February, 2019.

                                       /s/ Myron H. Thompson____
                                    UNITED STATES DISTRICT JUDGE

                                     3
